Fourth Court of Appeals
                                San Antonio, Texas
                                     October 9, 2020

                                   No. 04-20-00125-CV

                                 PAY AND SAVE, INC.,
                                      Appellant

                                            v.

                                    Roel CANALES,
                                        Appellee

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-16-371
                       Honorable Baldemar Garza, Judge Presiding


                                     ORDER

       The appellee’s unopposed motion for extension of time to file brief is GRANTED. The
appellee, Roel Canales brief is due on November 23, 2020.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court